 AMERICAN AIR FILTER CO.American Air Filter Company, Inc. and GeneralDrivers, Warehousemen & Helpers, LocalUnion No. 89, affiliated with the InternationalBrotherhood of Teamsters, Chauffeurs, Ware-housemen & Helpers of America. Case 9-CA-15228-1September 18, 1981DECISION AND ORDERBY MEMBERS FANNING, JENKINS, ANDZIMMERMANOn April 30, 1981, Administrative Law JudgeArline Pacht issued the attached Decision in thisproceeding. Thereafter, the Respondent filed ex-ceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings,'and conclusions of the Administrative Law Judgeand to adopt her recommended Order.2ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge andhereby orders that the Respondent, American AirFilter Company, Inc., Louisville, Kentucky, its of-ficers, agents, successors, and assigns, shall take theaction set forth in the said recommended Order,except that the attached notice is substituted forthat of the Administrative Law Judge.i The Respondent has excepted to certain credibility findings made bythe Administrative Law Judge. It is the Board's established policy not tooverrule an administrative law judge's resolutions with respect to credi-bility unless the clear preponderance of all of the relevant evidence con-vinces us that the resolutions are incorrect. Standard Dry Wall Products.Inc., 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951). We havecarefully examined the record and find no basis for reversing her find-ings.2 In accordance with his dissent in Olympic Medical Corporation, 250NLRB 146 (1980), Member Jenkins would award interest on the backpaydue based on the formula set forth therein.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States Governmentthe National Labor Relations Board found that wehave violated the National Labor Relations Act, asamended, and has ordered us to post this notice.The Act gives employees the following rights:To engage in self-organizationTo form, join, or assist any unionTo bargain collectively through repre-sentatives of their own choiceTo engage in activities together for thepurpose of collective bargaining or othermutual aid or protectionTo refrain from the exercise of any or allsuch activities.WE WILL NOT refuse to bargain collectivelywith General Drivers, Warehousemen & Help-ers, Local Union No. 89, affiliated with the In-ternational Brotherhood of Teamsters, Chauf-feurs, Warehousemen & Helpers of America,as the exclusive bargaining representative ofthe employees set forth below by contractingout the work of those employees or otherwisechanging their wages, hours, and other termsand conditions of employment without firstbargaining with the above-named labor organi-zation. The appropriate unit is:All truckdrivers employed by us in thetransportation of our products; but exclud-ing all office clerical employees, dispatchers,all other employees and all professional em-ployees, guards and supervisors as defined inthe Act.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce employees inthe exercise of the rights guaranteed to themunder Section 7 of the Act.WE WILL give employees Ed Bradley, EdMcMahan, and the estate of Luke Bunch, whowere displaced by our termination of the con-tract with Transport Associates, Inc., backpaywith interest.WE WILL bargain collectively with GeneralDrivers, Warehousemen & Helpers LocalUnion No. 89, as the exclusive representativeof the employees in the unit described abovewith respect to wages, hours, and other termsand conditions of employment.AMERICAN AIR FILTER COMPANY,INC.After a hearing at which all sides had an opportu-nity to present evidence and state their positions,258 NLRB No. 1049 DECISIONS OF NATIONAL LABOR RELATIONS BOARDDECISIONSTATEMIEN T 01 THIt CASEARlINE PACHIr, Administrative Law Judge: This casewas heard before me in Louisville, Kentucky, on January21 and 22, 1981. The charge was filed on April 23, 1980,by General Drivers, Warehousemen & Helpers, LocalUnion 89, affiliated with the International Brotherhoodof Teamsters, Chauffeurs, Warehousemen & Helpers ofAmerica (hereinafter called the Union or Local 89). Thecomplaint issued on June 5, 1980, alleging that AmericanAir Filter Company, Inc. (hereinafter called AAF or Re-spondent),' violated Section 8(a)(l) and (5) of the Na-tional Labor Relations Act, as amended. Respondentfiled a timely answer on June 12, 1980, denying the com-mission of any unfair labor practices.The parties were given opportunity at the hearing tointroduce evidence, examine and cross-examine wit-nesses, and argue orally. After considering the entirerecord and briefs filed by the General Counsel, theUnion, and Respondent, I make the following:FINDINGS OF FACTI. JURISDICTIONRespondent is a Delaware corporation engaged in themanufacture and sale of air filters at its Louisville, Ken-tucky, plant. During the past 12 months, a representativeperiod, Respondent purchased and received at its Louis-ville facility products, goods, and materials valued inexcess of $50,000 directly from points outside the Stateof Kentucky. The General Counsel contends, the Re-spondent concedes, and I find, therefore, that Respond-ent is an employer engaged in conduct affecting com-merce within the meaning of Section 2(2), (6), and (7) ofthe Act.The Union is a labor organization within the meaningof Section 2(5) of the Act.11. ISSUESThe issues presented for resolution in this case are: (1)whether American Air Filter is a joint employer of driv-ers whose services are supplied by Transport Associates,Inc., and (2) if AAF is a joint employer, whether it has aduty to bargain with the Union over the decision to re-place those drivers with other drivers and the effects ofsuch an action.III. THE ALLEGED UNFAIR LABOR PRACTICESA. AAF's Relationship With TransportSince 1973, AAF has leased drivers from TransportAssociates, Inc. (hereinafter Transport), an agency in thebusiness of staffing the transportation operations of othercompanies. The terms of AAF's arrangement withTransport were defined in a series of 1-year contracts,the latest of which was renewed in 1978. It imposedI In 1978 Respondent was purchased by the Allis-Chalmers Corpora-tion. On January 1, 1981, it was liquidated into the present corporation asan operating division and called Replacement Filter Division, Fiber GlassGroup, American Air Filter Co., Inc.upon the lessor, Transport, the duty to furnish bonded,qualified drivers on a cost-plus basis; that is, a sum paidby AAF which reflected the mileage and hourly ratesearned by each driver, contributions to their employeebenefit programs, and a premium for Transport's over-head.The contract specifically reserved to AAF the right torefuse or reject drivers referred to it, to dispatch thedrivers, direct the loading and unloading of the product,select the routes, direct the drivers as to pickups and de-liveries, and "exercise exclusive supervision and controlover the entire operation of vehicles and drivers." Addi-tionally, the Respondent was obliged to pay other costsincluding tolls, weighing expenses, motels, telephonebills, and other justifiable road expenses, and to maintaininsurance policies on vehicles provided for the drivers.2Respondent also agreed to pay increased wages duringthe term of the contract if the cause for such increaseswere beyond Transport's control, with the proviso thatin such an event, Respondent could terminate the con-tract on 90 days' notice. Pay raises were negotiated be-tween AAF and Transport at the time the contract wasrenewed, although one driver succeeded in negotiating aseparate and higher rate of pay with AAF which was ac-cepted by Transport.As a practical matter, Transport's role was that of anemployment or personnel service. It gave applicants roadtests, had them fill out application forms, and then re-ferred them to clients. It provided no supervision afterthe drivers were so referred and, in fact, had no furthercontact with its employees other than processing andmailing their weekly paychecks.In accordance with AAF's needs, three drivers wereassigned to Respondent on an exclusive basis: Ed Brad-ley began working for AAF in 1973 while two otherdrivers Ed McMahan and Luke Bunch were added in1978. Once the drivers were referred to AAF and metwith its approval, Respondent's traffic manager, RogerRoalofs, was solely in charge of supervising their day-to-day operations. Roalofs issued the drivers their weeklyschedules and required them to report to him on a dailybasis. Each driver was obliged to keep a log and trip re-ports on forms provided to them by Respondent andsubmit them to Roalofs who maintained the documentsin compliance with Federal regulations. If a driver wasinvolved in an accident, received a fine or was delayedand had to stay overnight in a motel, Respondent com-pensated him for his expenditures. The drivers reportedtheir absences to Roalofs and scheduled vacations withhim. The trucks they drove bore AAF's name; they weregiven gasoline credit cards with AAF as the payee andkeys to Respondent's parking lot. Employee handbookswere prepared by Transport, but were distributed tothem by Roalofs. Moreover, Roalofs frequently issuedmemos to the drivers instructing them on such topics asthe proper maintenance of their vehicles or warningthem against permitting unauthorized passengers in theirvehicles.2 Respondent leased the trucks from a separate and independent firm.50 AMERICAN AIR FII.TER CO.B. AAFs Role in Collective BargainingOn January 30, 1979, pursuant to an agreement whichdesignated only Transport as the employer, the Board'sRegional Director certified Local 89 as the collective-bargaining representative for the unit comprised of "Alltruck drivers employed by the Employer in the transpor-tation of American Air Filter products." When collectivebargaining commenced some 12 months later, only threemeetings were necessary before Transport and the unionrepresentatives reached agreement.The first bargaining session on December 10 was at-tended by the Union's business agent, Glen Tomes, com-mitteeman McMahan, and Rod Marshall, operationsmanager for Transport. Roalofs was not present, but hisviews were represented by Marshall on several occa-sions. Tomes related that at this first meeting, after heproposed a basic draft contract similar to those whichhad been negotiated for other units of Transport's driv-ers, Marshall insisted that the seniority and dispatch pro-visions in the agreement be revised to reflect the proce-dures utilized at AAF. In addition, when a questionarose with respect to preserving McMahan's special rateof pay, Marshall stated that he would have to consultwith Roalofs and obtain his verification. Further, when-ever Marshall commented that Roalofs was not receptiveto retroactive pay increases, Tomes asked that he partici-pate directly in the negotiations.At the next meeting on December 20, Marshall statedthat Roalofs had approved the special pay rate forMcMahan, and was agreeable to a pay schedule based on17 or 18 cents per mile, an increase of 2 or 3 cents overthe current rate. The union negotiators, believing it tacti-cally necessary to do so, demanded a greater increasethan Roalofs was willing to pay. When this demand wasmade, a heated discussion ensued, and again Tomes toldMarshall that Roalofs should be at the bargaining table ifhis authorization was needed.At the third meeting on January 14, Marshall revealedthat he had Roalofs' concurrence with respect to theagreement reached with the Union on wage increases.3Charles Spond, assistant to the union president, whoattended only this final meeting, also testified that Mar-shall indicated he had AAF's approval for the increasedcosts negotiated in the contract and that there would beno problems. At the conclusion of the meeting, the par-ties initialed those portions of the contract which deviat-ed from the original draft to signify that agreement hadbeen reached.3 Respondent argues incorrectly that Tomes' testimony bearing onwhat Roalofs discussed with Marshall is inadmissible hearsay. SinceTransport is cited in the complaint as a party in interest, Marshall's state-ments are received as admissions of a party opponent. See Fed R. Evid..,Rule 801(dX2XA). Testimony as to what Roalofs allegedly said to Mar-shall is also admissible to establish the source of the Union's belief thatRespondent was involved in negotiations, not to prove the truth of thematters asserted therein. Even if portions of Tomes' testimony aboutRoalofs' statements to Marshall were to fall within the rule against hear-say, such statements are not necessarily inadmissible in Board proceed-ings. United Rubber, Cork, Linoleum and Plastic Workers of America.Local 878 (Goodyear Tire d Rubber Company), 255 NLRB 251 (1981).This permissive approach is particularly warranted here where the out-of-court declarant Roalofs testified at the hearing.Transport President William Tatter's view of Respond-ent's role in the negotiations differs sharply from that ofthe union agents. Both in his testimony at the hearingand in a statement provided to the Board, Tatter main-tained that the collective-bargaining agreement wasnever subject to AAF's approval and that this fact aswell as Transport's exclusive role as employer was madeperfectly clear to the Union throughout the negotiations.However, Roalofs' testimony regarding his conversa-tions with Marshall during the weeks in which collectivebargaining was taking place, tends to corroborate Tomes'testimony rather than Tatter's.4Roalofs stated that Mar-shall advised him late in 1979 that negotiations weregoing forward. He, in turn, informed his immediate su-pervisor to the same effect. Moreover, Roalofs acknowl-edged that Transport officials continued to discuss var-ious portions of the agreement with him as negotiationsprogressed. In particular, Roalofs recalled that they dis-cussed preservation of a special wage rate for one if notall three of the drivers. He further remembered tellingMarshall that he hoped the contract would not entail re-visions in AAF's current dispatch procedures. However,he had no recollection one way or the other of tellingMarshall he could live with a 17- or 18-cent mileage rate.C. Events After Collective BargainingThe contract concluded by the parties on January 14was ratified by the unit employees on January 19, andsubmitted in final form for execution to Transport Asso-ciates on January 23, 1980.However, Tatter testified that, in late January 1980, heand Marshall met with Roalofs to review various provi-sions in the collective-bargaining agreement which hadeconomic consequences for Respondent. According toTatter, Roalofs expressed some dismay as to the in-creased costs resulting from the agreement but gave noindication that Respondent intended to terminate thecontract. Tatter left that meeting assuming there wouldbe further discussions with Roalofs. Instead, sometime inFebruary, Roalofs advised Tatter by telephone, followedby a confirming letter on February 19, that Respondentwas invoking its right to cancel the contract. In a re-sponse dated April 15, Tatter agreed to an expirationdate of April 19, and asked Roalofs to have the driversreport back to Transport's offices on their final date ofemployment.Neither Respondent nor Transport advised the Unionprior to that date that the contract definitely was to beterminated. Rather, early in February, Tomes calledTransport to find out why a signed agreement had notbeen returned to him. According to Tomes' affidavit,Marshall advised him that Transport needed AAF's ap-proval before it could execute the agreement but that hestill did not see any problems. In subsequent conversa-tions in February, Tomes learned from Marshall andTatter that AAF was opposing the retroactive pay provi-4 Tatter did not attend the bargaining sessions and therefore cannot re-liably state what was said there. Tomes was not only present but keptnotes which he brought to the hearing. Moreover, portions of his testi-mony ere confirmed by Spond and Roalofs I therefore credit his ac-count of he bargaining meetings51 DECISIONS OF NATIONAL LABOR RELATIONS BOARDsions and was unwilling to renew its lease contract withTransport. Tatter assured Tomes he would contact himin the event the situation altered.However, Tomes heard nothing further from Trans-port and, therefore, on March 18, filed a charge with theBoard alleging that it was refusing to recognize and im-plement the labor agreement. After investigation, the Re-gional Director concluded that Transport was not obli-gated to sign the collective-bargaining agreement with-out AAF's approval and therefore determined that nocomplaint should issue.5Not until April 19 did the Union learn that Respond-ent had formally terminated its contract with Transport.On that date, Roalofs advised the drivers that AAFwould no longer be requiring their services. The Unionfiled the charge in the instant case 4 days later. Whenthe drivers reported back to Transport, they were ad-vised that there was no other work available for themand that they should apply for unemployment compensa-tion.By letter of July 18, 1980, to the manager of labor re-lations for the Allis-Chalmers Corporation, Tomes wrote:"As heretofore requested through Transport Associates,Incorporated, we are again requesting to meet for pur-poses of negotiating the terms and conditions of a Bar-gaining Agreement for the truck drivers as certified Jan-uary 30, 1979." Respondent responded swiftly on July23, denying that it had any duty to bargain and rejectingthe Union's request. It also advised the Union that it wasleasing the services of one driver from an agency otherthan Transport.IV. DISCUSSIONA. American Air Filter is a Joint EmployerAn employer is defined in Section 2(2) as "any personacting as an agent of an employer, directly or indirectly.." who exercises control over the employee's work-ing conditions. A joint employer is one who shares thatcontrol with another employer as established by objec-tive evidence. See Harold A. Boire, Regional Director v.Greyhound Corporation, 376 U.S. 473, 481 (1964); FloydEpperson and United Dairy Farmers, Inc., 202 NLRB 23(1973), enfd. 491 F.2d 1390 (6th Cir. 1974). The facts ad-duced in this case prove beyond doubt that AAF andTransport were joint employers.It is true that Transport initially hired the drivers, re-ferred them to clients, sent them their paychecks, and in-cluded them in its benefit programs. However, beyondthat, Transport was completely divorced from the dailysupervision of the drivers once they were assigned toAAF. At that point, AAF alone assumed control of theemployees' daily working conditions. AAF had the con-tractual right to reject employees recommended to it.Consequently, it had the right to approve the drivers aswell. Although the drivers were technically on Trans-port's payroll, they were, in reality paid by AAF. Themen worked full time for AAF; the number of days andhours they worked each week were dictated by AAF'sThe Union's appeal of this determination and a petition to amend thecertification to designate American Air Filter as an employer were with-drawn on May 20, 1980.delivery schedule. The only supervisor to whom they re-ported, Roger Roalofs, was an AAF employee. The tripsheets and logs which the drivers kept were those whichAAF was required to maintain. When AAF terminatedits contract with Transport, the drivers found themselveswithout work. In effect, AAF had fired them.In sum, it was AAF, not Transport, which had themost consistent contact and control over the day-to-dayincidents of the drivers' employment relationship. Since"control of the essential elements of labor relations is aprerequisite to the existence of a joint employer relation-ship" (S. S. Kresge Co. K-Mart Division v. N.L.R.B., 416F.2d 1225, 1230 (6th Cir. 1969)), it follows that such arelationship existed between AAF and Transport. SeeU.S. Pipe & Foundry Company and Winfrey Enterprises,Inc., 247 NLRB 139 (1980); Sinclair and Valentine Co.,Inc., a Division of Wheelabrator-Frye. Inc., 238 NLRB 754(1978); Syufy Enterprises, a Limited Partnership, 220NLRB 738 (1975); Mobil Oil Corporation, 219 NLRB 511(1975).Respondent admits that it controlled the drivers' func-tions as if it were their employer, but nevertheless arguesit was not a joint employer because it exercised suchcontrol solely to retain a private carrier status in compli-ance with Interstate Commerce Commission standards asset out in Personnel Service, Inc., 110 M.C.C. 695 (1969).This argument does not aid Respondent's position. Tothe contrary, the obligations imposed by the ICC uponan employer which seeks the economic advantages ofprivate carrier status are entirely consistent with theduties imposed on a joint employer under the NationalLabor Relations Act.Respondent further argues that the certification ofTransport as the employer of drivers who drove AAFproducts bars litigation of its status as a joint employer inthis proceeding.I find Respondent's argument unpersuasive for it mis-perceives the nature of representation hearings and thecertification process. These proceedings are intendedprincipally to determine the interests of the employees inbeing represented by the designated union, the scope ofthe appropriate unit, and the employees included therein.See American Cable & Radio Corp. v. Douds, 111 F.Supp.482, 485 (D.C.N.Y. 1953). Indeed, the very cases whichRespondent cites as authority for the proposition that de-terminations in prior representation proceedings bar reli-tigation of the same issues under a theory of res judicatadeal with questions affecting the employees in the bar-gaining unit, and not the employer. See, e.g., Joint Coun-cil of Teamsters No. 42, etc. (Irvine-Santa Fe Company),248 NLRB 808 (1980) (Board refused to relitigate ques-tion of employee status of independent contractors); Mis-souri Pacific Employees Hospital Association et al., 251NLRB 1547 206 (1980) (Board refused to clarify bargain-ing unit to include employee classifications which existedprior to but were omitted from the unit certification andthe collective-bargaining agreement). In representationproceedings, the Board's role may be most aptly likenedto that of the neutral investigator. See N.L.R.B. v.Fresh'nd-Aire Company, Division of Cory Corporation, 226F.2d 737, 740-741 (7th Cir. 1955). However, the Board's52 AMERICAN AIR FILTER CO.interests are altogether different when it acts as a pros-ecutor whose duty it is to protect against potential viola-tions of the Act. This is not to say that an employer hasno interest in the representation hearings, but such pro-ceedings are merely administrative and are not final dis-positions of the substantive rights of the parties. Thus,Board precedent establishes that questions affecting ajoint employer's status in an unfair labor practice pro-ceeding are treated as separate and distinct from such de-terminations in representation hearings. For example, inU.S. Pipe & Foundry Company and Winfrey Enterprises,Inc., supra, U.S. Pipe first contracted in 1966 for theservices of truckdrivers with a company, the successorto which was Winfrey Enterprises. That same year, theunion was certified as the authorized representative forall truckdrivers employed by Winfrey and thereafter en-tered into successive collective-bargaining agreementswith that firm. In late 1975, the union filed two petitionsnaming U.S. Pipe and Winfrey as employers of the driv-ers working exclusively for U.S. Pipe. The cases wereconsolidated for hearing after which the Board decidedthat no question existed concerning representation sinceWinfrey continued to recognize the union as the employ-ees' representative. United States Pipe and Foundry Com-pany-Soil Pipe Division, 223 NLRB 1443 (1976). Never-theless, a complaint issued in 1977 charging U.S. Pipewith a failure to bargain with the union over its termina-tion of the contract with Winfrey. The Board ruled thatthe respondents were joint employers, but, because U.S.Pipe had given the union adequate notice that it wouldbe terminating the unit employees and had bargainedabout the matter, no violation of the Act was found. Im-plicit in the Board's decision is the assumption that U.S.Pipe had a duty to bargain with the union even though itwas not certified as an employer at a time when its statusas a joint employer was known. In Royal TypewriterCompany, et al., 209 NLRB 1006 (1974), affd. 533 F.2d1030 (8th Cir. 1976), the Board held that the company,an unincorporated division of Litton Business Systems,and Litton Industries, were a single employer obligatedto bargain with a union which some years earlier hadbeen certified as the bargaining representative for a unitof employees at Royal Typewriter only. The Board andthe court expressly rejected Litton's claim that it wasdenied due process by being joined as a party late in theproceedings. See also N.L.R.B. v. Long Lake LumberCompany and F. D. Robinson, 138 F.2d 363 (9th Cir.1943).The significant question, then, should not be whetherit is unfair to litigate a respondent's status as a joint em-ployer when it was not certified initially as an employer,but whether its rights are unjustly affected during theunfair labor practice proceeding. The Board's approachin the cases discussed above is equally applicable to thecase at bar: an employer, such as AAF, is in no way pre-judiced simply because it was not named an employer orfailed to participate in the representation hearing whereit had ample opportunity to and did, in fact, litigate fullythe question of its joint employer status in the unfairlabor practice proceeding. See Royal Typewriter, supra at1011, fn. 12. To find otherwise would elevate form oversubstance.B. AAF Has a Duty To BargainHaving found that AAF was a joint employer, it fol-lows that its bargaining duty was no less than that ofTransport. See Mobil Oil, supra at 516; Ref-Chem Compa-ny and El Paso Products Co., Individually and as Co-Em-ployers, 169 NLRB 376, 380 (1968), enforcement deniedon other grounds 418 F.2d 127 (5th Cir. 1969).Respondent contends, however, that, because theUnion failed to notify it of its duty to bargain until some3 months after the contract with Transport was terminat-ed, its due-process right to notice was violated so that nobargaining duty may be imposed on it. In support of thisposition, Respondent cites Alaska Roughnecks andDrillers Association v. N.L.R.B., 555 F.2d 732 (9th Cir.1977), cert. denied 434 U.S. 1069 (1978), a decisionwhich it regards as squarely on point.In that case, Mobil, which operated an offshore oildrilling platform in Alaska, contracted in 1973 withSanta Fe to perform its drilling and production oper-ations. The evidence showed that Mobil exercised somesupervision over Santa Fe's employees at the site. Whenthe union petitioned for an election later in 1973 for aunit of employees assigned to the Mobil platform, onlySanta Fe was designated as the employer. Immediatelyafter the union won the election, Santa Fe notified Mobilof an increase in payments in anticipation of higher laborcosts that would result from collective-bargaining negoti-ations. Mobil rejected the increase, and, on June 14,1974, notified Santa Fe that it was terminating the con-tract a month later. Santa Fe notified the union ofMobil's termination, whereupon the union wrote toMobil requesting bargaining. The Board held that Mobilwas a joint employer and had a duty to bargain with theunion as to the decision to replace unit employees andthe effects of that decision. The court of appeals deniedenforcement of the Board's Order, finding that the extentof Mobil's control over the Santa Fe employees was notdispositive of the bargaining question. Rather, the courtreasoned that the Board's rules governing representationproceedings required that notice shall be given to theemployer. The union's failure to give Mobil notice ofand an opportunity to challenge its purported employerstatus at the representation hearing was, in the court'sview, a denial of due process. Moreover, since no bar-gaining demand was ever made upon it, Mobil was enti-tled to assume that Santa Fe was the exclusive employer,absolving it of any duty to notify the union of its deci-sion to terminate the contract.Respondent's reliance on the court of appeals' decisionis misplaced, for critical distinctions exist between thefacts in the present matter and those in Alaska Rough-necks Association. 66 Even were there no distinctions between these cases, and with alldue deference to the Ninth Circuit. I would not regard Alaska Rough-necks Association. supra, controlling here for I am bound by the Board'sconstruction of the Act even though it may be at variance with the viewsof the court of appeals. See Drivers. Chauffeurs and Helpers Local 639.etc. (Dstrirr Ditrtbutors. Inc.). 119 NLRB 845, 850 (1958): .Nova LoggingCompany. 119 NLRB 1573 (1958); Insurance Agents' International Union.A.4FL-CIO (The Prudential Insurance Co.), 119 NLRB 768 (1957). reversed260 F.2d 736 (D.C. Cir. 1958), affd. 361 US. 477 (1960).53 DECISIONS OF NATIONAL LABOR RELATIONS BOARDUnlike Mobil, which terminated its contract withSanta Fe before negotiations commenced, and was foundto have played no overt or covert role in these negotia-tions,7AAF was involved in collective bargaining in amanner which led the parties to believe that the Compa-ny was acquiescing in its role as an affected joint em-ployer. Roalofs acknowledged discussing provisions inthe agreement with Transport officials throughout theperiod of time that negotiations were taking place. Thus,Roalofs conveyed to Transport AAF's position on dis-patch procedures, preservation of wage rates, increasedwages, and retroactive increases. It is apparent that Roa-lofs commented on these matters with the expectationthat Marshall would represent AAF at the bargainingtable and attempt to incorporate its positions into theagreement. His independent testimony provides compel-ling proof that AAF was participating, albeit indirectly,in the negotiations.Transport's president, Tatter, took the position thatAAF had no legitimate role in the negotiations. Howev-er, since he did not attend any of the bargaining sessions,his subjective view of what the parties' arm's-length rela-tionship should have been cannot prevail over accountsof what actually occurred. Thus, Tatter may have hadno knowledge that Tomes asked Marshall on numerousoccasions to seek Roalofs' attendance at the meetings.Through such requests to Transport, the Union did makea bargaining demand on Respondent for it is well estab-lished that the knowledge and conduct of one employeris imputed to the joint employer as well. See, e.g., UnitedStates Pipe and Foundry, supra. Ref-Chem Company, supraat 380. Tatter also may have been unaware of Marshall'sconsultations with Roalofs. Therefore, whether Roalofsappeared personally at the sessions is immaterial, for heclearly was relying on Transport to represent AAF'sbest interests. Respondent's posture during the negotia-tions was nothing less than that of an interested and in-volved party.When Marshall transmitted Roalofs' positions to themembers of the Union's negotiating team, they had everyreason to believe that Transport was acting as a spokes-man for Respondent and that it was committed to collec-tive bargaining. Roalofs' testimony shows that theUnion's belief was correct. There was, then, no need forthe Union to make a specific and separate bargainingdemand on AAF. Transport, too, apparently assumedthat AAF had concurred in the agreement for it is un-likely that Marshall would have initialed the draft onJanuary 14 absent AAF's approval.In contrast to Mobil Oil, AAF participated in collec-tive bargaining and attempted to obtain the most favora-ble terms possible. Only at the conclusion of the collec-tive-bargaining process, when it determined that theterms were disadvantageous did it sever its ties withTransport. In these circumstances, Respondent's status asa joint employer and its duty to bargain with the Unionis not contingent on the technical niceties of pleading inrepresentation hearings, nor on whether or not it is satis-fied with the final terms of a labor contract. Rather, an7 Mobil Oil Corp., supra at 515. The Ninth Circuit suggested that itsresult might have been different had Mobil intervened in Santa Fe's labordispute. See Alaska Roughnecks Asociation, supra at 736-737.employer such as AAF has a mandatory obligation tobargain when it subcontracts out of the plant "work pre-viously performed by employees in the bargaining unit,which the employees were capable of continuing to per-form." Fibreboard Paper Products Corp. v. N.L.R.B., 379U.S. 203, 210-211 (1964). Moreover, a company mustgive prior notice to the employees' representative suffi-ciently in advance of actual implementation of its deci-sion to replace the workers to allow reasonable scope forbargaining. Sun-Maid Growers of California, 239 NLRB346 (1978), affd. 618 F.2d 56 (9th Cir. 1980). According-ly, by contracting out work previously performed by thedrivers, without notifying or bargaining with Local 89about that decision or about the effects of replacing themen with other employees, Respondent violated Section8(a)(1) and (5) of the Act. See Sun-Maid Growers of Cali-fornia, supra; Mobil Oil Corp., supra.CONCLUSIONS OF LAW1. Respondent is an employer engaged in and affectingcommerce within the meaning of Section 2(2), (6), and(7) of the Act.2. The Union is a labor organization within the mean-ing of Section 2(5) of the Act.3. The employees in the bargaining unit described inthe certification of representative in Case 9-RC-12725 as"All truck drivers employed by the Employer in thetransportation of American Air Filter products, but ex-cluding all office clerical employees, dispatchers, allother employees and professional employees," constitutea unit appropriate for collective bargaining within themeaning of Section 9(b) of the Act.4. Respondent and Transport Associates, Inc., are jointemployers of the employees in the above-described unit.5. The Union at all material times has been the exclu-sive collective-bargaining representative of the employ-ees in the above unit within the meaning of Section 9(a)of the Act.6. By terminating its contract with Transport Asso-ciates, Inc., and thereby displacing the employees in theabove unit, without permitting the Union to bargain overthe underlying decision or its effects on those employeesas found herein, Respondent engaged in unfair laborpractices within the meaning of Section 8(a)(5) and (1) ofthe Act.7. The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.THE REMEDYHaving found that Respondent, American Air Filter,has engaged in an unfair labor practice, I shall recom-mend that it be ordered to cease and desist therefromand that it take certain affirmative actions to effectuatethe policies and purposes of the Act.In Mobil Oil Corp., supra at 512, the Board observedthat the employer's contract with Santa Fe gave it theprivilege of cancellation upon notice so that neither thecontract termination nor the actual displacement of unitemployees occasioned thereby was alleged as a violationof the Act. The Board concluded, therefore, that thereinstitution of that contract and reinstatement of the em-54 AMERICAN AIR FILTER CO.ployees would be inappropriate. The same reasoning isapplicable here and the same result is warranted. Ac-cordingly, as in Mobil Oil, Respondent shall be requiredto bargain with the Union concerning the decision andeffects of displacing unit employees Bradley, McMahan,and Bunch,8and to make these employees whole for anylosses suffered. Backpay shall be computed in accord-ance with F W. Woolworth Company, 90 NLRB 289(1950), and Florida Steel Corporation, 231 NLRB 651(1977),9 from April 19, 1980, until the occurrence of theearliest of the following conditions: "(1) the date Re-spondent bargains to agreement with the Union on thosesubjects pertaining to the decision and effects of the dis-placement of unit employees; (2) a bona fide impasse inbargaining; (3) the failure of the Union to request bar-gaining within 5 days of Respondent's notice of its desireto bargain with the Union; or (4) the subsequent failureof the Union to bargain in good faith." Compare MobilOil Corp., supra at 512 with Sun-Maid Growers of Cahlifor-nia, supra at 355 (restoration of the verbal agreementwith the subcontractor and reinstatement of the dis-placed employees ordered where Sun-Maid had not en-tered into a subsequent contract with another employerand no economic hardship could be foreseen thereby).Upon the foregoing findings of fact, conclusions oflaw, and the entire record, and pursuant to Section 10(c)of the Act, I hereby issue the following recommended:ORDER' The Respondent, American Air Filter Company, Inc.,Louisville, Kentucky, its officers, agents, successors, andassigns, shall:1. Cease and desist from:(a) Refusing to bargain collectively with GeneralDrivers, Warehousemen & Helpers, Local Union No. 89,affiliated with the International Brotherhood of Team-sters, Chauffeurs, Warehousemen & Helpers of America,as the exclusive bargaining representative of the employ-R Subsequent to his termination with Respondent, Bunch died in anautomotive accident. Consequently, Respondent's backpay obligation toBunch runs from April 19, 1980, to the date of his death and shall be paidto his estate. See Biscayne Television Corporation., 137 NLRB 430 (1962).9 See also Isis Plumbing d Heating Co., 138 NLRB 716 (1962).to In the event no exceptions are filed as provided by Sec. 102.46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings, conclusions, and recommended Order herein shall, as providedin Sec. 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes.ees in the bargaining unit set forth in paragraph 3 of theConclusions of Law above, and from contracting out thework of those employees or otherwise changing theirwages, hours, and other terms and conditions of employ-ment without first bargaining with the above labor orga-nization.(b) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of therights under Section 7 of the Act.2. Take the following affirmative action which will ef-fectuate the policies of the Act:(a) Make whole those employees displaced by its ter-mination of the contract with Transport Associates, Inc.,for any loss of pay and other benefits suffered by themcommencing on April 19, 1980, until such time as one ofthe conditions outlined above in the section entitled"The Remedy" is met.(b) Bargain collectively with Local Union 89 as theexclusive representative of the employees in the afore-mentioned unit with respect to wages, hours, and otherterms and conditions of employment.(c) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, time-cards, personnel records and reports, and all other re-cords necessary to analyze the amount of backpay dueunder the terms of this Order.(d) Post at its office in Louisville, Kentucky, copies ofthe attached notice marked "Appendix."'' Copies of thisnotice, on forms provided by the Regional Director forRegion 9, after being duly signed by Respondent's au-thorized representative, shall be posted by it immediatelyupon receipt thereof, and be maintained by it for 60 con-secutive days thereafter, in conspicuous places, includingall places where notices to employees are customarilyposted. Reasonable steps shall be taken by Respondent toinsure that said notices are not altered, defaced, or cov-ered by any other material.(e) Notify the Regional Director for Region 9, in writ-ing, within 20 days from the date of this Order, whatsteps Respondent has taken to comply herewith.II In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board "55